Exhibit 10.1
Execution Copy
SECOND AMENDMENT TO
ABL CREDIT AGREEMENT
This SECOND AMENDMENT TO ABL CREDIT AGREEMENT (this “Amendment”) is dated as of
August 17, 2010 and entered into by and among Mobile Mini, Inc., a Delaware
corporation (the “US Company”), each of the other undersigned US Borrowers
(collectively with the US Company, the “US Borrowers”, and each, a “US
Borrower”), Ravenstock MSG Limited, a limited liability company incorporated in
England and Wales (the “UK Company”), Mobile Mini UK Limited, a corporation
incorporated in England and Wales (“Mobile Mini UK” and together with UK
Company, the “UK Borrowers”, and each, a “UK Borrower” and, together with US
Borrowers, collectively, the “Borrowers”, and each, a “Borrower”), each Lender
party thereto (collectively, the “Lenders”), Deutsche Bank AG New York Branch,
as Administrative Agent, and each of the undersigned Guarantors.
RECITALS
Whereas, the US Company, the other Credit Parties, the Lenders, and the
Administrative Agent have entered into that certain ABL Credit Agreement dated
as of June 27, 2008 (as amended by that certain First Amendment to ABL Credit
Agreement, dated as of August 31, 2008, the “Credit Agreement”; capitalized
terms used in this Amendment without definition shall have the meanings given
such terms in the Credit Agreement);
Whereas, the US Company has requested the ability to seek to refinance the
Mobile Mini Senior Notes and/or the Mobile Storage Senior Notes (the “Senior
Notes Refinancing”) in the future;
Whereas, the US Company has requested that the Lenders party hereto (the
“Required Lenders”) agree, subject to the conditions and terms of this
Amendment, to the amendments and waivers as further set forth herein, to enable
the US Company and the other Credit Parties to consummate a future Senior Notes
Refinancing;
Whereas, the US Company, the other Credit Parties and the Required Lenders
intend this Amendment to be an amendment of the Credit Agreement and is not
intended to be a novation of the Obligations;
Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the US Company, the other Credit Parties, the Required Lenders,
and the Administrative Agent agree as follows:
1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon the terms
set forth in this Amendment and in reliance on the representations and
warranties of the US Company set forth in this Amendment, the Credit Agreement
is hereby amended as follows:
1.1 Amendment to Section 1.01. Section 1.01 is amended by adding the following
definitions in appropriate alphabetical order:
“Permitted Senior Notes Refinancing” means, in respect of any one or more series
of Senior Notes being extended, renewed or refinanced, any Indebtedness that
extends, renews or refinances such Senior Notes (or any Permitted Senior Notes
Refinancing in respect thereof); provided that:

 

 



--------------------------------------------------------------------------------



 



(i) the maturity of such Permitted Senior Notes Refinancing shall not be
earlier, and the weighted average life to maturity of such Permitted Senior
Notes Refinancing shall not be shorter, than the maturity date or the remaining
weighted average life to maturity of such Senior Notes being extended, renewed
or refinanced;
(ii) such Permitted Senior Notes Refinancing shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a sale of
assets or a change in control or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of any Senior Notes outstanding immediately prior to the
incurrence of any such Permitted Senior Notes Refinancing) prior to the maturity
of such Senior Notes being extended, renewed or refinanced;
(iii) such Permitted Senior Notes Refinancing shall not constitute an obligation
(including pursuant to a guarantee) of any Subsidiary that shall not have been
(or, in the case of after-acquired Subsidiaries, shall not have been required to
become) an obligor in respect of any Senior Notes outstanding immediately prior
to the incurrence of any such Permitted Senior Notes Refinancing, and shall not
constitute an obligation of any holding company of US Company if such Person
shall not have been an obligor in respect of any Senior Notes outstanding
immediately prior to the incurrence of any such Permitted Senior Notes
Refinancing, and, in each case, shall constitute an obligation of such
Subsidiary or of any holding company of US Company only to the extent of their
obligations in respect of any Senior Notes outstanding immediately prior to the
incurrence of any such Permitted Senior Notes Refinancing;
(iv) such Permitted Senior Notes Refinancing shall not be secured by any Lien on
any asset;
(v) the covenants and events of default set forth in such Permitted Senior Notes
Refinancing shall be, individually and in the aggregate, no more restrictive
than those contained herein (it being understood and agreed that the covenants
and events of default set forth in the Senior Notes as of the Effective Date
satisfy such requirement); and
(vi) such Permitted Senior Notes Refinancing shall not include any financial
covenants.

 

-2-



--------------------------------------------------------------------------------



 



“Permitted Senior Notes Refinancing Indenture” shall mean any one or more
indentures, dated the date any Permitted Senior Notes Refinancing is incurred,
by and among US Company, as issuer, any guarantors party thereto, and the
trustee party thereto, relating to the Permitted Senior Notes Refinancing
incurred thereunder in accordance with Section 10.05(f) hereof, as modified,
supplemented, amended or restated (including any amendment and restatement
thereof) in accordance with Section 10.15(a).
“Refinancing Notes” shall mean the notes evidencing any Permitted Senior Notes
Refinancing incurred in accordance with Section 10.05(f) hereof, as modified,
supplemented, amended or restated (including any amendment and restatement
thereof) in accordance with Section 10.15(a).
“Second Amendment” means that certain Second Amendment to ABL Credit Agreement
dated as of August [_____], 2010 among the Borrowers, the Guarantors, the
Administrative Agent and the Required Lenders.
“Second Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section 3 of the Second Amendment.
1.2 Amendment to Section 1.01. Section 1.01 is amended by deleting the following
defined terms and adding the replacement definitions in their place in the
appropriate alphabetical order:
“Mobile Mini Indenture” shall mean the Indenture, dated May 7, 2007 by and among
US Company, as issuer, any guarantors party thereto, and the Law Debenture Trust
Company of New York, as trustee, relating to the 6 7/8% Senior Notes due 2015,
as modified, supplemented, amended or restated (including any amendment and
restatement thereof) in accordance with Section 10.15(a).
“Mobile Mini Senior Notes” shall mean US Company’s senior unsecured notes in the
aggregate principal amount of $150,000,000 due 2015 issued pursuant to the
Mobile Mini Indenture, and on terms and conditions satisfactory to the Lenders,
as modified, supplemented, amended or restated (including any amendment and
restatement thereof) in accordance with Section 10.15(a).
“Mobile Storage Indenture” shall mean the Indenture, dated August 1, 2006 by and
among Mobile Services Group, Inc. and Mobile Storage Group, Inc. as issuers, the
subsidiary guarantors named therein, and Wells Fargo Bank, N.A. as trustee,
relating to the 9 3/4% Senior Notes due 2014, as modified, supplemented, amended
or restated (including any amendment and restatement thereof) in accordance with
Section 10.15(a).
“Mobile Storage Senior Notes” shall mean Mobile Services Group, Inc.’s and
Mobile Storage Group, Inc.’s senior unsecured notes in the aggregate principal
amount of $200,000,000 due 2014 issued pursuant to the Mobile Storage Indenture,
as modified, supplemented, amended or restated (including any amendment and
restatement thereof) in accordance with Section 10.15(a).
“Senior Notes” means the Mobile Mini Senior Notes, the Mobile Storage Senior
Notes and the Refinancing Notes.

 

-3-



--------------------------------------------------------------------------------



 



“Senior Note Documents” shall mean collectively, (a) the Mobile Mini Indenture,
the Mobile Storage Indenture, the Mobile Mini Senior Notes, the Mobile Storage
Senior Notes and all other agreements, instruments, and documents delivered by
US Company or any of its Subsidiaries in connection therewith; and (b) if and to
the extent any Permitted Senior Notes Refinancing thereof is incurred in
accordance with Section 10.05(f)(ii) hereof after the Effective Date, the
Permitted Senior Notes Refinancing Indenture, the Refinancing Notes and all
other agreements, instruments, and documents delivered by US Company or any of
its Subsidiaries in connection therewith.
“Senior Note Indentures” shall mean collectively, the Mobile Mini Indenture, the
Mobile Storage Indenture and the Permitted Senior Notes Refinancing Indenture.
1.3 Amendment to Section 1.01. Section 1.01 is amended by deleting clause (i) of
the definition of “Payment Conditions” in its entirety and replacing it with the
following:
“either (a) (x) the average daily Total Borrowing Availability over the 90 days
prior to the making of such Restricted Payment, Restricted Foreign Funding or
Acquisition is greater than $250,000,000, and (y) the Total Borrowing
Availability calculated on a pro forma basis before and immediately after giving
effect to such Restricted Payment, Restricted Foreign Funding or Acquisition
shall be greater than $250,000,000, (b) (x) the average daily Total Borrowing
Availability over the 90 days prior to the making of such Restricted Payment,
Restricted Foreign Funding or Acquisition is greater than $200,000,000, (y) the
Total Borrowing Availability calculated on a pro forma basis before and
immediately after giving effect to such Restricted Payment, Restricted Foreign
Funding or Acquisition shall be greater than $200,000,000, and (z) before and
immediately after giving effect to such Restricted Payment, Restricted Foreign
Funding or Acquisition and any Indebtedness incurred in connection therewith, US
Company shall be in compliance with the financial covenant set forth in
Section 10.26 (Debt Ratio) hereof on a pro forma basis (whether or not
Section 10.24 hereof would then require compliance with such covenant) for the
most recently ended fiscal quarter for which the financial statements in
Section 9.01(b) have been delivered to the Administrative Agent; or (c) (x) the
average Total Borrowing Availability over the 90 days prior to the making of
such Restricted Payment, Restricted Foreign Funding or Acquisition is greater
than $150,000,000, (y) the Total Borrowing Availability calculated on a pro
forma basis before and immediately after giving effect to such Restricted
Payment, Restricted Foreign Funding or Acquisition shall be greater than
$150,000,000, and (z) before and immediately after giving effect to such
Restricted Payment, Restricted Foreign Funding or Acquisition and any
Indebtedness incurred in connection therewith, US Company shall be in compliance
with the financial covenants set forth in Section 10.25 (Fixed Charge Coverage
Ratio), Section 10.26 (Debt Ratio) and Section 10.27 (Minimum Utilization)
hereof, each calculated on a pro forma basis (whether or not Section 10.24
hereof would then require compliance with such covenants) for the most recently
ended fiscal quarter for which the financial statements in Section 9.01(b) have
been delivered to the Administrative Agent; and”

 

-4-



--------------------------------------------------------------------------------



 



1.4 Amendment to Section 10.04(b). Section 10.04(b) is amended by deleting the
word “and” before clause (iv), deleting clause (iv) thereof, deleting the “.” at
the end of clause (iv) and inserting the following in their place:
“, (iv) US Company may prepay, repurchase or redeem any Indebtedness permitted
to be prepaid, repurchased or redeemed pursuant to the Senior Note Documents
(including, without limitation, any Indebtedness outstanding under any such
Senior Note Documents to the extent so permitted) so long as at the time of such
prepayments, repurchases or redemptions, the Payment Conditions shall have been
satisfied, and (v) US Company may prepay, repurchase or redeem any Indebtedness
outstanding under the Senior Note Documents with the proceeds of any Permitted
Senior Notes Refinancing incurred in accordance with Section 10.05(f)”.
1.5 Amendment to Section 10.05(f). Section 10.05(f) is deleted in its entirety
and replaced with the following:
“(f) Indebtedness under (i) the Senior Note Documents and (ii) any Permitted
Senior Notes Refinancing in respect thereof; provided that in connection with
the incurrence of any Permitted Senior Notes Refinancing, immediately following
the incurrence of any such Permitted Senior Notes Refinancing, the aggregate
amount of all such Indebtedness incurred pursuant to this Section 10.05(f) does
not exceed the aggregate principal amount of all such Indebtedness under the
Senior Note Documents and any previously incurred Permitted Senior Notes
Refinancing thereof (plus accrued and unpaid interest with respect to such
Indebtedness and reasonable fees, premium and expenses relating to the
applicable extension, renewal or refinancing) immediately prior to the
incurrence of any such Permitted Senior Notes Refinancing; provided further that
notwithstanding the foregoing, the aggregate amount of all Indebtedness incurred
pursuant to this Section 10.05(f) may exceed the aggregate principal amount of
all such Indebtedness under the Senior Note Documents and any previously
incurred Permitted Senior Notes Refinancing thereof (plus accrued and unpaid
interest with respect to such Indebtedness and reasonable fees, premium and
expenses relating to the applicable extension, renewal or refinancing)
immediately prior to the incurrence of any such Permitted Senior Notes
Refinancing so long as (a) the Revolving Loans, if any, shall have been (or
shall concurrently be) prepaid in the amount of such excess at the time of the
incurrence of any such Permitted Senior Notes Refinancing, and (b) both before
and after giving effect to the incurrence of any such Permitted Senior Notes
Refinancing, US Company and its Subsidiaries shall be in compliance, on a pro
forma basis (after giving effect to such Permitted Senior Notes Refinancing and
such other customary adjustments requested by US Company and reasonably
acceptable to the Administrative Agent, with the covenant set forth in Section
10.26 (Debt Ratio), as of the last day of the most recently ended fiscal
quarter, whether or not a Compliance Period is then in effect;”

 

-5-



--------------------------------------------------------------------------------



 



2. REPRESENTATIONS AND WARRANTIES. In order to induce the Required Lenders and
the Administrative Agent to enter into this Amendment, the US Company and each
other Credit Party represents and warrants to each Required Lender and the
Administrative Agent that the following statements are true, correct and
complete:
2.1 Power and Authority. US Company and each other Credit Party is duly
authorized and empowered to enter into this Amendment, and to carry out the
transactions contemplated by, and to perform its obligations under or in respect
of, the Credit Agreement as amended hereby.
2.2 No Conflict or Violation or Required Consent or Approval. The execution and
delivery of this Amendment, the performance of the obligations of each Credit
Party under or in respect of the Credit Agreement as amended hereby, and the
consummation of the Senior Note Refinancing do not and will not conflict with or
violate (a) any provision of the governing documents of any Credit Party,
(b) any Applicable Law, (c) any order, judgment or decree of any court or other
governmental agency binding on any Credit Party, or (d) any indenture, agreement
or instrument to which any Credit Party is a party or by which any Credit Party
(including, without limitation, the Senior Note Indentures), or any property of
any of them, is bound, and do not and will not require any consent or approval
of any Person (except as has otherwise been obtained prior to the Second
Amendment Effective Date).
2.3 Execution, Delivery and Enforceability. This Amendment has been duly
executed and delivered by each Credit Party which is a party thereto and are the
legal, valid and binding obligations of such Credit Party, enforceable in
accordance with their terms, except as enforceability may be affected by
applicable bankruptcy, insolvency, and similar proceedings affecting the rights
of creditors generally, and general principles of equity.
2.4 No Default or Event of Default. No event has occurred and is continuing or
will result from the execution and delivery of this Amendment or the
consummation of the Senior Note Refinancing that would constitute a Default or
an Event of Default. The Senior Note Refinancing will be conducted in compliance
with the terms of the Senior Note Indentures.
2.5 Representations and Warranties. Each of the representations and warranties
contained in the Credit Agreement is and will be true and correct in all
material respects on and as of the date hereof and as of the effective date of
this Amendment, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects as of such earlier date.

 

-6-



--------------------------------------------------------------------------------



 



3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment shall be
effective only if and when signed by, and when counterparts hereof shall have
been delivered to the Administrative Agent or its counsel (by hand delivery,
mail or telecopy or electronic transmission) by, US Company, each other Credit
Party and the Required Lenders and only if and when each of the following
conditions is satisfied:
3.1 No Default or Event of Default; Accuracy of Representations and Warranties.
No Default or Event of Default shall exist and each of the representations and
warranties made by the various parties herein and in or pursuant to the Credit
Documents shall be true and correct in all material respects as if made on and
as of the Second Amendment Effective Date (except that any such representation
or warranty that is expressly stated as being made only as of a specified
earlier date shall be true and correct as of such earlier date).
3.2 Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Second Amendment Effective Date and signed on behalf of
US Company by the chairman of the Board, the chief executive officer, the
president or any vice president of US Company, in form and substance
satisfactory to the Administrative Agent.
3.3 Delivery of Documents. The Administrative Agent shall have received such
documents as the Administrative Agent may reasonably request in connection with
this Amendment.
3.4 Reduction of Commitments. Concurrent with the effectiveness of this
Amendment, the Total Unutilized Revolving Loan Commitment shall have been
reduced by an amount equal to $50,000,000 in accordance with Section 10 hereof.
4. EFFECT OF AMENDMENT. From and after the date on which this Amendment becomes
effective, all references in the Credit Agreement shall mean the Credit
Agreement as amended hereby. Except as expressly amended or waived hereby, the
Credit Agreement and the other Credit Documents, including the Liens granted
thereunder, shall remain in full force and effect, and are hereby ratified and
confirmed. Each Credit Party confirms that as amended hereby, each of the Credit
Documents is in full force and effect, and that none of the Credit Parties has
any defenses, setoffs or counterclaims to its Obligations. Each Credit Party
hereby acknowledges and confirms the security interests and Liens granted by it
under the Credit Agreement and the other Credit Documents and that such security
interests and Liens are valid and subsisting, are not impaired by the execution
and delivery of the Second Amendment, and continue without interruption to
secure all Obligations now or hereafter outstanding.
5. ACKNOWLEDGMENT AND CONSENT
5.1 Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Guarantor hereby confirms that each Credit Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents the payment and performance of all “Obligations” under each
of the Credit Documents to which is a party (in each case as such terms are
defined in the applicable Credit Document).

 

-7-



--------------------------------------------------------------------------------



 



5.2 Each Guarantor acknowledges and agrees that any of the Credit Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment. Each Guarantor represents and warrants that all representations and
warranties contained in the Credit Agreement as amended hereby and the Credit
Documents to which it is a party or otherwise bound are true and correct in all
material respects on and as of the Second Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.
5.3 Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Credit Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Credit Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.
6. AUTHORIZATION. Each Required Lender, by its countersignature hereto, hereby
irrevocably authorizes the Administrative Agent and the Collateral Agent to take
such action on its behalf under the provisions of this Amendment, the Credit
Agreement, the other Credit Documents and any other instruments and agreements
referred to herein or therein and to exercise such powers and to perform such
duties hereunder and thereunder (including, without limitation, the execution
and delivery of amendments to any Security Documents) as are required, in the
reasonable judgment of the Administrative Agent or Collateral Agent, to give
effect to the Second Amendment and the transaction contemplated hereby.
7. EXPENSES. The US Company agrees to promptly reimburse Administrative Agent
and Required Lenders on demand for all fees and out-of-pocket costs and
expenses, including the fees, out-of-pocket costs and expenses of counsel
retained by Administrative Agent and Required Lenders in connection with the
negotiation and documentation of this Amendment, and such amounts shall
constitute part of the Obligations.
8. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.
9. CAPTIONS; COUNTERPARTS. The catchlines and captions herein are intended
solely for convenience of reference and shall not be used to interpret or
construe the provisions hereof. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy), all of which taken together shall constitute but one and the same
instrument.

 

-8-



--------------------------------------------------------------------------------



 



10. REDUCTION OF COMMITMENTS. The US Company hereby elects in accordance with
Section 4.02(a) of the Credit Agreement to reduce the Total Unutilized Revolving
Loan Commitment by an amount equal to $50,000,000, applied proportionally to
permanently reduce the Revolving Loan Commitment of each Lender. Each of the US
Company, the Guarantors and the Lenders party hereto acknowledge and agree that
(a) notwithstanding the notice provisions set forth in Section 4.02(a) of the
Credit Agreement, such reduction shall be effective as of the Second Amendment
Effective Date, otherwise in accordance with Section 4.02(a) of the Credit
Agreement; and (b) distribution by the Administrative Agent to the Lenders of
this Amendment shall constitute notice of such partial termination of the Total
Unutilized Revolving Loan Commitment.
[remainder of page intentionally left blank]


 

-9-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

                  US BORROWERS:   MOBILE MINI, INC.     
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Chief Financial Officer    
 
                    MOBILE STORAGE GROUP, INC.    
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Chief Financial Officer    
 
                    MSG INVESTMENTS, INC.    
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Chief Financial Officer           MOBILE MINI I,
INC.    
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Chief Financial Officer    
 
                    MOBILE MINI, LLC    
 
                    By:   MOBILE MINI, INC., its Sole Member    
 
               
 
  By:   /s/ Mark E. Funk
 
Name: Mark E. Funk    
 
      Title:   Chief Financial Officer    
 
                    MOBILE MINI, LLC    
 
                    By: MOBILE MINI, INC., its Sole Member    
 
               
 
  By:   /s/ Mark E. Funk
 
Name: Mark E. Funk    
 
      Title:   Chief Financial Officer    

Signature Page to Second Amendment


 

S-1



--------------------------------------------------------------------------------



 



            MOBILE MINI OF OHIO, LLC
      By: MOBILE MINI, INC., its Sole Member             By:   /s/ Mark E. Funk
        Name:   Mark E. Funk        Title:   Chief Financial Officer      UK
BORROWERS: RAVENSTOCK MSG LIMITED.
      By:   /s/ Mark E. Funk         Name:   Mark E. Funk        Title:  
Director        MOBILE MINI UK LTD.
      By:   /s/ Mark E. Funk         Name:   Mark E. Funk        Title:  
Director      GUARANTORS: MOBILE MINI, INC.
      By:   /s/ Mark E. Funk         Name:   Mark E. Funk        Title:   Chief
Financial Officer        MOBILE STORAGE GROUP, INC.
      By:   /s/ Mark E. Funk         Name:   Mark E. Funk        Title:   Chief
Financial Officer        MSG INVESTMENTS, INC.
      By:   /s/ Mark E. Funk         Name:   Mark E. Funk        Title:   Chief
Financial Officer   

Signature Page to Second Amendment


 

S-2



--------------------------------------------------------------------------------



 



                      MOBILE MINI DEALER, INC.    
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Chief Financial Officer    
 
                    MOBILE MINI I, INC.    
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Chief Financial Officer    
 
                    MOBILE MINI, LLC    
 
                    By:   MOBILE MINI, INC., its Sole Member    
 
               
 
  By:   /s/ Mark E. Funk    
 
           
 
      Name: Mark E. Funk    
 
      Title:   Chief Financial Officer    
 
                    MOBILE MINI, LLC    
 
                    By:   MOBILE MINI, INC., its Sole Member    
 
               
 
  By:   /s/ Mark E. Funk    
 
           
 
      Name: Mark E. Funk    
 
      Title:   Chief Financial Officer    
 
                    MOBILE MINI OF OHIO, LLC    
 
                    By:   MOBILE MINI, INC., its Sole Member    
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Chief Financial Officer    
 
                    A BETTER MOBILE STORAGE COMPANY    
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Chief Financial Officer    

Signature Page to Second Amendment


 

S-3



--------------------------------------------------------------------------------



 



                      MOBILE STORAGE GROUP (TEXAS), L.P.    
 
                    By: MOBILE STORAGE GROUP, INC., as its General Partner    
 
               
 
  By:   /s/ Mark E. Funk
 
Name: Mark E. Funk    
 
      Title:   Chief Financial Officer    
 
                    RAVENSTOCK MSG LIMITED.    
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Director    
 
                    A ROYAL WOLF PORTABLE STORAGE, INC.    
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Chief Financial Officer    
 
                    TEMPORARY MOBILE STORAGE, INC.    
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Chief Financial Officer    
 
                    MOBILE STORAGE (UK) LIMITED    
 
                    By:   /s/ Mark E. Funk                             Name:
Mark E. Funk             Title:   Director    
 
                    RAVENSTOCK (TAM) HIRE LIMITED    
 
                    By:   /s/ Mark E. Funk                           Name: Mark
E. Funk             Title:   Director    

Signature Page to Second Amendment


 

S-4



--------------------------------------------------------------------------------



 



            MOBILE STORAGE UK FINANCE, LP           By:   MOBILE STORAGE GROUP,
INC., its General Partner             By:   /s/ Mark E. Funk         Name:  
Mark E. Funk        Title:   Director        LIKO LUXEMBOURG INTERNATIONAL
S.A.R.L.
      By:   /s/ Mark E. Funk         Name:   Mark E. Funk        Title:  
Director        MOBILE MINI UK HOLDINGS LIMITED
      By:   /s/ Mark E. Funk         Name:   Mark E. Funk        Title:  
Director        BOX LEASE LIMITED
      By:   /s/ Mark E. Funk         Name:   Mark E. Funk        Title:  
Director        MOBILE MINI HOLDING B.V.
      By:   /s/ Mark E. Funk         Name:   Mark E. Funk        Title:  
Managing Director        MOBILE MINI B.V.
      By:   /s/ Mark E. Funk         Name:   Mark E. Funk        Title:  
Managing Director   

Signature Page to Second Amendment


 

S-5



--------------------------------------------------------------------------------



 



          LENDERS DEUTSCHE BANK AG NEW YORK BRANCH
as Lender
      By:   /s/ Marguerite Sutton         Name:   Marguerite Sutton       
Title:   Director            By:   /s/ Carin Keegan         Name:   Carin
Keegan        Title:   Director     

 





--------------------------------------------------------------------------------



 



            BURDALE CAPITAL FINANCE, INC.
as Lender
      By:   /s/ Antimo Barbieri         Name:   Antimo Barbieri        Title:  
Senior Vice President            By:   /s/ Stephen Fuscaldo         Name:  
Stephen Fuscaldo        Title:   Director   

 

 



--------------------------------------------------------------------------------



 



         

            ING Capital LLC
as Lender
      By:   /s/ William Beddingfield         Name:   William Beddingfield       
Title:   Managing Director   

 

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Lender
      By:   /s/ Jason Riley         Name:   Jason Riley        Title:   Senior
Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO CAPITAL FINANCE, LLC
as Lender
      By:   /s/ Michael P. Baranowski         Name:   Michael P. Baranowski     
  Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK,
as Lender
      By:   /s/ John T. Penny         Name:   John T. Penny        Title:   Vice
President   

 

 



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING
CORPORATION
as Lender
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
Executive Director   

 

 



--------------------------------------------------------------------------------



 



         

            ISRAEL DISCOUNT BANK OF NEW YORK
as Lender
      By:   /s/ Neal Landerer         Name:   Neal Landerer        Title:   Vice
President            By:   /s/ Jeffrey Ackerman         Name:   Jeffrey
Ackerman        Title:   Senior Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            UPS Capital Corporation
as Lender
      By:   /s/ William H. Talbot         Name:   William H. Talbot       
Title:   Director Portfolio Management   

 

 



--------------------------------------------------------------------------------



 



         

            BANK OF THE WEST,
as Lender
      By:   /s/ Cecile Segovia         Name:   Cecile Segovia        Title:  
Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            THE NORTHERN TRUST COMPANY
as Lender
      By:   /s/ John Lascody         Name:   John Lascody        Title:   Second
Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            JPMorgan Chase Bank, N.A.
as Lender
      By:   /s/ Teresa B. Keckler         Name:   Teresa B. Keckler       
Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            SIEMENS FINANCIAL SERVICES, INC.
as Lender
      By:   /s/ Jennifer Humphrey         Name:   Jennifer Humphrey       
Title:   Vice President            By:   /s/ James Tregillies         Name:  
James Tregillies        Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            RBS Business Capital, a division of RBS Asset
Finance, Inc. as Lender
      By:   /s/ James H. Herzog, Jr.         Name:   James H. Herzog, Jr.       
Title:   Senior Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            HSBC BUSINESS CREDIT (USA),
as Lender
      By:   /s/ Robert F. Mello         Name:   Robert F. Mello        Title:  
Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            BANK OF ARIZONA, N.A,
as Lender
      By:   /s/ Kevin R. Gillette         Name:   Kevin R. Gillette       
Title:   Senior Vice President     

 

 